Summary process on an accepted order, drawn by Milton Amos on the defendant, in favor of plaintiff, for thirty dollars and upwards, to pay the same out of moneys to be collected for Amos, as his attorney. The defendant accepted the order in writing, to be paid when he should receive as much on Amos’ account. He after, wards did receive as much money on Amos’ account, but in the *108mean time, before the receipt of the money on Amos’ account, but after the said acceptance, the defendant was served with a copy of an attachment against Amos, and summoned as a garnishee at the suit of-- .
At the trial before Brevard, J., in Richland district, the question made for the decision of the court was, whether the defendant would be justifiable in paying the money to the plaintiff pursuant to his acceptance, or whether the same should be retained to answer the attachment ; and the judge was of opinion the defendant ought to retain the money in his hands until the right could be settled between the plaintiff and the attaching creditor ; for, that otherwise, an absent debtor, by colluding with others, might contrive„fo withdraw all the debts due him from the grasp of attachments, by means of antedated acceptances. But on appeal to this court, the decision of the District Court was reversed by all the judges, except Bay, J., absent.